
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


FIRST AMENDMENT TO CREDIT AGREEMENT

        THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called the "First
Amendment") made as of the 18 day of July, 2003, by and among PACIFIC ENERGY
GROUP LLC ("Borrower"), a Delaware limited liability company, PACIFIC ENERGY
PARTNERS, L.P. ("Pacific Energy Partners"), a Delaware limited partnership, and
FLEET NATIONAL BANK, as administrative agent (in such capacity, "Administrative
Agent"), U.S. BANK NATIONAL ASSOCIATION, as syndication agent (in such capacity,
"Syndication Agent"), FORTIS CAPITAL CORP. and THE BANK OF NOVA SCOTIA, as
co-documentation agents (in such capacity, "Co-Documentation Agents"), FLEET
SECURITIES, INC. and U.S. BANK NATIONAL ASSOCIATION, as co-arrangers and co-book
managers (in such capacity, "Arrangers") and the Lenders referred to below.

W I T N E S S E T H:

        WHEREAS, Borrower, Pacific Energy Partners, Administrative Agent,
Syndication Agent, Co-Documentation Agents, Arrangers and the lenders party
thereto ("Lenders") have entered into that certain Credit Agreement dated as of
July 19, 2002 (the "Original Agreement") for the purpose and consideration
therein expressed, whereby Lenders became obligated to make loans to Borrower as
therein provided; and

        WHEREAS, Borrower, Pacific Energy Partners, Administrative Agent,
Syndication Agent, Co-Documentation Agent, Arrangers and Lenders desire to amend
the Original Agreement for the purposes expressed herein;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained herein and in the Original Agreement and in
consideration of the loans and other credit that may hereafter be extended by
Lenders to Borrower, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto do hereby
agree as follows:

ARTICLE I.
Definitions and References

        Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this First Amendment.

ARTICLE II.
Amendments to Original Agreement

        Section 2.1. Guaranties of Subsidiaries. Subsection (b) of Section 6.13
of the Original Agreement is hereby amended in its entirety to read as follows:

        (b)   Pacific Pipeline System LLC, Pacific Terminals LLC and each other
PUC Restricted Subsidiary shall not be required to provide a Guaranty pursuant
to subsection (a) of this Section 6.13 unless regulatory approval shall have
been obtained for such Guaranty from the applicable public utility commission
having such regulatory authority over such PUC Restricted Subsidiary (in this
Section called the applicable "PUC"). Pacific Energy Partners and Borrower shall
cause Pacific Pipeline System LLC and Pacific Terminals LLC to file an
application for the approval of the applicable PUC for a Guaranty of the
Obligations on or prior to the consummation of the EPTC Acquisition and to use
its best efforts to obtain the approval of the applicable PUC for a Guaranty of
the Obligations as promptly as possible after such filing. Pacific Energy
Partners and Borrower shall cause each PUC Restricted Subsidiary other than
Pacific Pipeline System LLC and Pacific Terminals LLC to use its best efforts to
obtain the approval of the applicable PUC for a Guaranty of the Obligations on
or prior to the consummation of the acquisition of such PUC Restricted
Subsidiary. If the EPTC Acquisition is abandoned or terminated, Pacific Energy
Partners and Borrower shall cause Pacific Pipeline System LLC to use its best
efforts to obtain the approval of the applicable PUC for a Guaranty of the
Obligations as promptly as possible after such abandonment or termination.
Pacific Energy Partners and Borrower shall cause the PUC Restricted Subsidiary
to use such best efforts to obtain the approval of the applicable PUC for an
absolute and unconditional Guaranty except to the extent that Restricted Persons
reasonably determine that a request for a limited Guaranty substantially
increases the likelihood of obtaining such approval, and, to the extent
expressly required by the applicable PUC, the maximum principal amount of such
Guaranty shall be limited to the maximum amount specified by the applicable PUC
approval; provided further that such request for approval shall be for not less
than $176,000,000 in the case of Pacific Pipeline System LLC and not less than
the purchase price for the assets to be acquired under the EPTC Acquisition
Documents in the case of Pacific Terminals LLC.

        Section 2.2. Agreement to Deliver Security Documents. Subsection (b) of
Section 6.16 of the Original Agreement is hereby amended in its entirety to read
as follows:

        (b)   Pacific Pipeline System LLC, Pacific Terminals LLC and each other
PUC Restricted Subsidiary shall not be required to execute and deliver any
Security Document pursuant to subsection (a) of this Section 6.16 unless
regulatory approval shall have been obtained for such Security Document from the
applicable public utility commission having such regulatory authority over such
PUC Restricted Subsidiary (in this Section called the applicable "PUC"). Pacific
Energy Partners and Borrower shall cause Pacific Pipeline System LLC and Pacific
Terminals LLC to file an application for the approval of the applicable PUC for
Liens and security interests covering any Real Property Collateral now owned or
hereafter acquired by such Person to secure the obligations in such PUC
Restricted Subsidiary's Guaranty on or prior to the consummation of the EPTC
Acquisition and to use its best efforts to obtain the approval of the applicable
PUC for such Liens and security interests as promptly as possible after such
filing to secure the obligations in such PUC Restricted Subsidiary's Guaranty
(if delivered pursuant to Section 6.13). If the EPTC Acquisition is abandoned or
terminated, Pacific Energy Partners and Borrower shall cause Pacific Pipeline
System LLC to use its best efforts to obtain the approval of the applicable PUC
for such Liens and security interests as promptly as possible after such
abandonment or termination. Pacific Energy Partners and Borrower shall cause
each PUC Restricted Subsidiary other than Pacific Pipeline System LLC and
Pacific Terminals LLC to use its best efforts to obtain the approval of the
applicable PUC for Liens and security interests covering any Real Property
Collateral now owned or hereafter acquired by such Person (other than as
provided in subsection (a) of this Section 6.16 with respect to certain property
of Pacific Marketing and Transportation LLC), to secure the obligations in such
PUC Restricted Subsidiary's Guaranty (if delivered pursuant to Section 6.13).

ARTICLE III.
Conditions of Effectiveness

        Section 3.1. Effective Date. This First Amendment shall become effective
as of the date first above written when, and only when Agent shall have
received, at Agent's office a counterpart of this First Amendment executed and
delivered by Borrower and Majority Lenders.

ARTICLE IV.
Representations and Warranties

        Section 4.1. Representations and Warranties of Borrower. In order to
induce Agent and Majority Lenders to enter into this First Amendment, Borrower
represents and warrants to each Lender that:

        (a)   The representations and warranties contained in Article V of the
Original Agreement are true and correct at and as of the time of the
effectiveness hereof.

        (b)   Borrower is duly authorized to execute and deliver this First
Amendment, and Borrower is and will continue to be duly authorized to borrow
monies and to perform its obligations under the Credit Agreement. Borrower has
duly taken all action necessary to authorize the execution and delivery of this
First Amendment and to authorize the performance of the obligations of Borrower
hereunder.

        (c)   The execution and delivery by Borrower of this First Amendment,
the performance by Borrower of its obligations hereunder and the consummation of
the transactions contemplated hereby and thereby do not and will not conflict
with any provision of law, statute, rule or regulation or of the organizational
documents of Borrower, or of any material agreement, judgment, license, order or
permit applicable to or binding upon Borrower, or result in the creation of any
lien, charge or encumbrance upon any assets or properties of Borrower. Except
for those which have been obtained, no consent, approval, authorization or order
of any court or governmental authority or third party is required in connection
with the execution and delivery by Borrower of this First Amendment or to
consummate the transactions contemplated hereby.

        (d)   When duly executed and delivered, each of this First Amendment,
and the Credit Agreement will be a legal and binding obligation of Borrower
enforceable in accordance with its terms, except as limited by bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors' rights and by equitable principles of general application.

ARTICLE V.
Miscellaneous

        Section 5.1. Ratification of Agreements. The Original Agreement as
hereby amended is hereby ratified and confirmed in all respects. Any reference
to the Credit Agreement in any Loan Document shall be deemed to be a reference
to the Original Agreement as hereby amended. The execution, delivery and
effectiveness of this First Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of Lenders or Agent
under the Credit Agreement, the Notes, or any other Loan Document nor constitute
a waiver of any provision of the Credit Agreement, the Notes or any other Loan
Document.

        Section 5.2. Survival of Agreements. All representations, warranties,
covenants and agreements of Borrower herein shall survive the execution and
delivery of this First Amendment and the performance hereof, and shall further
survive until all of the Obligations are paid in full. All statements and
agreements contained in any certificate or instrument delivered by any
Restricted Person hereunder or under the Credit Agreement to Agent or any Lender
shall be deemed to constitute representations and warranties by, and agreements
and covenants of, Borrower under this First Amendment and under the Credit
Agreement.

        Section 5.3. Loan Documents. This First Amendment is a Loan Document,
and all provisions in the Credit Agreement pertaining to Loan Documents apply
hereto.

        Section 5.4. Governing Law. This First Amendment shall be governed by
and construed in accordance with the laws applicable to the Credit Agreement.

        Section 5.5. Counterparts. This First Amendment may be separately
executed in counterparts and by the different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same First Amendment.

        THIS FIRST AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]



        IN WITNESS WHEREOF, this Agreement is executed as of the date first
written above.


BORROWER:
 
PACIFIC ENERGY GROUP LLC
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President


PACIFIC ENERGY PARTNERS:
 
PACIFIC ENERGY PARTNERS, L.P.
 
 
By:
 
PACIFIC ENERGY GP, INC.,
    its general partner
 
 
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President


 
 
FLEET NATIONAL BANK,
Administrative Agent, LC Issuer and a Lender
 
 
By:
 
/s/  TERRENCE RONAN      

--------------------------------------------------------------------------------

Terrence Ronan
Managing Director
 
 
FLEET SECURITIES, INC.,
Co-Lead Arranger and Co-Book Manager
 
 
By:
 
/s/  RICHARD MAKIN      

--------------------------------------------------------------------------------

Richard Makin
Managing Director



CONSENT AND AGREEMENT

        The undersigned each hereby consents to the provisions of this First
Amendment and the transactions contemplated herein and hereby ratifies and
confirms the Guaranty dated as of July 19, 2002, made by it favor of FLEET
NATIONAL BANK, as administrative agent, and agree that its obligations and
covenants thereunder are unimpaired hereby and shall remain in full force and
effect.


 
 
PACIFIC MARKETING &
TRANSPORTATION LLC
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President
 
 
ROCKY MOUNTAIN PIPELINE SYSTEM LLC
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President
 
 
ANSCHUTZ RANCH EAST PIPELINE LLC
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President
 
 
RANCH PIPELINE LLC
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President



CONSENT AND AGREEMENT

        The undersigned hereby consents to the provisions of this First
Amendment and the transactions contemplated herein and hereby ratifies and
confirms the Guaranty dated as of July 19, 2002, made by it in favor of FLEET
NATIONAL BANK, as administrative agent (in such capacity, and agrees that its
obligations and covenants thereunder are unimpaired hereby and shall remain in
full force and effect.


 
 
PACIFIC ENERGY PARTNERS, L.P.
 
 
By: PACIFIC ENERGY GP, INC.,
its general partner
 
 
By:
 
/s/  LYNN T. WOOD      

--------------------------------------------------------------------------------

Lynn T. Wood
Vice President





QuickLinks


Exhibit 10.2

